TBS INTERNATIONAL PLC & SUBSIDIARIES                 EXHIBIT 10.3
 
 



BERENBERG BANK
(letterhead)
 


 
Grainger Maritime Corp,
e/o 'I13S International Limited
Mr William J. Carr
Suite 306, Commerce Building
One Chancery Lane
Hamilton HM12
Bermuda
Fax No.: +1 (441) 295-4957
 
31 March 2010
 
This letter replaces our previous letter dated 31 March 2010


Amendment to the Loan Agreement dated 19 June 2008
Here: Waiver Request
 
Dear Sirs,
 
We refer to the loan agreement dated 19 June 2008 made between yourselves as
Borrower and ourselves as Lender in which we provide you a facility of up to USD
13,000,000.00 for the part-financing of MV “Ottawa Princess” (the “Loan
Agreement”). Words and expressions defined in the Loan Agreement shall have the
same meaning when used in this letter.
 
We hereby give our consent to suspend the asset protection clause according to
paragraph 10.2 (b) of the Loan Agreement through 31 December 2010 under the
following conditions:
 
·  
All other banks granting loans to TBS International Group i.e. Bank of America,
The Royal Bank of Scotland, DVB Bank, Credit Suisse and AIG Commercial Equipment
Finance Inc have waived their financial covenants - including the asset
protection clause - required in their respective loan documentation through 31
December 2010.  Please confirm this in writing to us.

 
We herewith agree that, starting from 1 January 2011 on, the paragraph 10.2(b)
of the Loan Agreement should be amended as follows:


Quote
If at any time the Market Value of the Ship falls short of 167 per cent, of the
Secured Liabilities, promptly upon the Lender’s request either (i) prepay such
part of the Loan which is equal to the shortfall, together with prepayment
compensation as defined in Clause 15 or (ii) provide such additional ship
mortgage or other security in favour of the Lender as is acceptable to the
Lender and having a market value which is equal to the shortfall or (iii) effect
of combination of (i) and (ii) above;
unquote
 
For this request we will increase the margin to 5,00 per cent. p.a. and will
debit your current account no. 0523281004 with an arrangement fee of 0.25 per
cent. flat on the outstanding loan amount.
 
All other conditions of the Loan Agreement remain unchanged.
 
Please confirm your acceptance of the waiver terms and conditions set out in
this letter by duly signing it and returning it to us.
 
Yours faithfully,
 
Joh. Berenberg, Gossler & Co. KG


/s/ Speer                      /s/ Folster           
(Speer)                                (Folster)
 
Accepted
 


 
SIGNED by


/s/ Ferdinand V. Lepere       
for and on behalf of
Grainger Maritime Corp.
 


 





